Citation Nr: 0712795	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-33 424	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of left 
shoulder and left elbow injuries claimed as secondary to 
service-connected diabetes mellitus.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active service from July 1966 to March 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that in pertinent part denied entitlement to 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for left shoulder and left elbow sprain and denied special 
monthly compensation based on the need for regular aid and 
attendance.   

During a hearing before an RO hearing officer, the veteran 
clarified that he believed that injury to the left shoulder 
and left elbow was the result of an accident caused by a 
service-connected diabetes mellitus-related blood sugar 
abnormality and not by VA medical care or treatment.  The 
Board has recharacterized the issue to reflect that this is a 
secondary service connection claim under 38 C.F.R. § 3.310, 
rather than a claim for compensation under 38 U.S.C.A. 
§ 1151.

Although the veteran's notice of disagreement (NOD) and the 
statement of the case (SOC) addressed additional issues, in 
his VA Form 9, Substantive Appeal, he indicated that he was 
appealing only those issues listed on the title page.  


REMAND

In March 2001, the veteran requested service connection for 
diabetes and reported that he was hospitalized (for left 
elbow surgery) in July 2000 VA Medical Center in 
Philadelphia, Pennsylvania after falling from his bike.  He 
reported while hospitalized high blood sugar and diabetes 
were discovered.  The veteran further noted that he moved to 
the state of Florida shortly after the hospitalization and 
obtained VA physical therapy there.  

A March 2002 VA diabetes mellitus compensation examination 
report reflects that in July 2000, just prior to left elbow 
surgery, the veteran was found to be hyperglycemic and was 
given insulin for coverage during the surgery.  

In June 2002, the RO granted service connection for diabetes 
mellitus.  The rating decision reflects that compensation 
under the provisions of 38 U.S.C.A. § 1151 for the left 
shoulder and left elbow was denied.

In July 2003, the veteran testified that in July 2000 he 
injured his left shoulder and left elbow in a motorcycle 
accident and that he believed that he might have passed out 
due to high blood sugar immediately prior to losing control 
of the motorcycle.  He testified that he simply had little 
recollection of the event.  His spouse testified that she 
recalled that a doctor had surmised that the veteran's 
diabetes might have caused high blood sugar.  In this regard, 
under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury. 38 C.F.R. 
§ 3.310(a) (2006).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.

In June 2004, the RO issued an SOC that reflects that 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for the left shoulder and left elbow was denied.

VA outpatient treatment reports from Bay Pines VA Medical 
Center have been associated with the claims file; however, 
the July 2000 left elbow surgery and treatment reports from 
Philadelphia VA Medical Center are not of record.  These 
records might be helpful in determining whether diabetes 
mellitus resulted in left shoulder and left elbow injuries. 

VA's duty to assist includes obtaining relevant VA treatment 
records.  38 U.S.C.A. § 5013A (b) (1).  VA's duty to assist 
also includes obtaining a VA medical opinion where necessary 
to make a decision on a claim.  38 U.S.C.A. § 5103A.  
Moreover, because the SOC reflects consideration of 
compensation under 38 U.S.C.A. § 1151, rather than secondary 
service connection, an SSOC addressing secondary service 
connection is necessary.  38 C.F.R. § 19.31 (2006).  

Following development for secondary service connection for 
the left shoulder and left elbow disabilities, the AOJ must 
readjudicate the issue of special monthly compensation based 
on a need for aid and attendance.

Accordingly, the case is REMANDED for the following action:

1.  VA must review the claims file and 
ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a notice that includes 
an explanation as to the information or 
evidence needed to establish service 
connection as secondary to a service-
connected disability, and requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claims.  The VA must also send the 
veteran a notice that includes an 
explanation as the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) if service 
connection is granted.  The claims file 
must include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant as 
specifically affecting the issues on 
appeal.

2. The AOJ must attempt to obtain any 
relevant VA hospitalization and treatment 
records from the Philadelphia VA Medical 
Center in July and August 2000.  All 
records obtained should be added to the 
claims folder.  If the above-mentioned 
records are not available, that fact 
should be entered in the claims file.

3.  After the above development has been 
completed, the claims file should be 
returned to the examiner who performed 
the March 20, 2002, VA diabetes 
examination.  If that examiner is not 
available, a suitable substitute may be 
used.  The claims file and a copy of this 
remand must be made available to the 
examiner for review.  

4.  The examiner should review the claims 
file and answer the following:

Is it at least as likely as not that 
diabetes mellitus caused the veteran 
to lose control of his motorcycle in 
July 2000?

If the examiner is unable to provide the 
requested information, he or she should 
clearly so state.  The examiner must set 
forth the rationale underlying any 
opinion in a legible report.  If the AOJ 
finds that an additional examination is 
necessary in order to decide the claim, 
such examination should be scheduled and 
conducted.  

5.  The AOJ should undertake any 
additional development suggested by the 
examiner's findings and opinions.  If any 
development is incomplete or deficient in 
any manner, appropriate corrective action 
is to be implemented.  The AOJ should 
then adjudicate the claim of service 
connection for residuals of left shoulder 
and left elbow disabilities as secondary 
to service-connected diabetes mellitus.  
Following that consideration, the AOJ 
should consider special monthly 
compensation based on a need for aid and 
attendance.  

6.  If any benefit sought remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations, including 38 C.F.R. § 3.310 
(2006), as well as the decision reached 
in Allen, supra.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran is hereby notified 
that failure to report for a scheduled VA examination without 
good cause could result in the denial of the claim.  
38 C.F.R. § 3.655 (2006).  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



